NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    14-50024

                Plaintiff-Appellee,             D.C. No.
                                                2:13-cr-00639-ABC-1
 v.

JOSE LUIS GUEVARA, AKA Andres                   MEMORANDUM*
Fierro Cantu, AKA Jose Andreas Lopez,
AKA Jose Lopez, AKA Jose Andreas Ruiz,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Audrey B. Collins, District Judge, Presiding

                          Submitted December 27, 2017**

Before: SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Jose Luis Guevara appeals from the district court’s judgment and challenges

the 50-month custodial sentence and three-year term of supervised release imposed

following his guilty-plea conviction for being an illegal alien found in the United



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
States following deportation, in violation of 8 U.S.C. § 1326.

      On October 19, 2015, we issued an order affirming the judgment. United

States v. Guevara, 619 Fed. Appx. 648 (9th Cir. 2015) (unpublished). We rejected

Guevara’s argument that the district court erred in determining that California

Health & Safety Code § 11351 is divisible and subject to the modified categorical

approach, noting that Guevara’s argument was foreclosed by this court’s decision

in United States v. Torre-Jiminez, 771 F.3d 1163, 1167 (9th Cir. 2014).

      In January 2016, Guevara filed a petition for writ of certiorari, which the

Supreme Court granted. The Supreme Court vacated the judgment and remanded

to this court “for further consideration in light of” the Court’s recent decision in

Mathis v. United States, 136 S. Ct. 2243 (2016). Guevara v. United States, 136 S.

Ct. 2542 (2016).

      On remand, we invited the parties to submit additional briefing addressing

the Supreme Court’s decision in Mathis and this court’s decision in United States

v. Martinez-Lopez, 864 F.3d 1034 (9th Cir. 2017) (en banc). After the parties

submitted their briefing, a panel of this court held in United States v. Murillo-

Alvarado, 876 F.3d 1022 (9th Cir. 2017) that California Health and Safety Code

§ 11351 is divisible and subject to the modified categorical approach.




                                           2
      This court’s decision in Murillo-Alvarado is controlling. See In re Zermeno-

Gomez, 868 F.3d 1048, 1052 (9th Cir. 2017). Because Guevara’s challenge is

foreclosed by Murillo-Alvarado, the judgment is affirmed.

      AFFIRMED.




                                        3